United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1383
Issued: December 16, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 22, 2013 appellant filed a timely appeal from a May 10, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. The Board docketed the appeal as No. 13-1383.
The Board has reviewed the record on appeal and finds that the case must be remanded to
OWCP for application of the appropriate standard to appellant’s untimely request for
reconsideration. This case has previously been before the Board. In a decision dated April 5,
1990, the Board affirmed an August 19, 1989 schedule award decision.1 On March 10, 1999 the
Board affirmed an August 10, 1996 decision finding that appellant did not establish a recurrence
of disability beginning March 16, 1989 and a November 13, 1996 decision denying his request to
reopen his case for further review of the merits under 5 U.S.C. § 8128.2 In a decision dated
October 22, 2002, the Board affirmed March 14 and November 29, 2001 and March 5, 2002
1
2

Docket No. 90-321 (issued April 5, 1990).

Docket No. 97-670 (issued March 10, 1999). OWCP accepted appellant’s occupational disease claim for left
carpal tunnel syndrome. He returned to limited-duty employment on November 5, 1988 but resigned from work on
March 16, 1989. On June 19, 1989 the employing establishment terminated appellant’s employment due to his
failure to report for work. The Board found that the employing establishment did not require him to work outside
his restrictions and that the medical evidence did not establish that he was disabled from his modified employment.

decisions denying requests for further merit review pursuant to section 8128.3 By decisions
dated May 2, 2005, October 21, 2009, July 19, 2011 and July 25, 2012, the Board affirmed
OWCP decisions denying appellant’s requests for reconsideration on the grounds they were not
timely and did not show clear evidence of error.4
On March 14, 2013 appellant again requested reconsideration. By decision dated
May 10, 2013, OWCP applied the standard applicable to timely requests for reconsideration and
denied his request after finding that he had not submitted evidence or raised an argument
sufficient to warrant reopening the case for further merit review under section 8128. However,
as the last merit decision issued in this case was issued on March 10, 1999, appellant’s March 14,
2013 request for reconsideration was untimely. OWCP’s procedures provide that the one-year
time limitation period for requesting reconsideration begins on the date of the original OWCP
decision.5 Aright to reconsideration within one year also accompanies any subsequent merit
decision on the issues.6 OWCP’s procedures provide that timeliness is determined by the date
that the request is received by OWCP and that if “the request for reconsideration has a document
received date greater than one year, the request must be considered untimely.”7 OWCP
erroneously reviewed appellant’s request for reconsideration using the standard for timely
reconsideration requests.8 The Board will, consequently, remand the case for application of the
proper standard,9 to be followed by the issuance of an appropriate decision..

3

Docket No. 02-1032 (issued October 22, 2002).

4

Docket No. 04-757 (issued May 2, 2005); Docket No. 09-151 (issued October 21, 2009); Docket No. 10-2320
(issued July 19, 2011); Docket No. 12-714 (issued July 25, 2012). On January 25, 2010 the Board denied
appellant’s petition for reconsideration of its July 19, 2011 decision. Order Denying Petition for Reconsideration,
Docket No. 10-2320 (issued January 25, 2012). On March 1, 2013 the Board issued an order dismissing appeal as
appellant had attempted to appeal an informational letter rather than a decision. Order Dismissing Appeal, Docket
No. 12-1967 (issued March 1, 2013).
5

20 C.F.R. § 10.607(a).

6

Robert F. Stone, 57 ECAB 292 (2005).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602(4)(b) (October 2011).

8

See 20 C.F.R. § 10.606(b)(3).

9

See id. at § 10.607.

2

IT IS HEREBY ORDERED THAT the May 10, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

